With respect to Smith's first assignment of error, I would permit Dr. Bergman to testify to rebut the inference, offered by Smith in his opening statement, that otherwise nice persons do not commit this type of offense. However, I agree that the prejudicial effect exceeded the probative value of her testimony concerning the typical modus operandi of pedophiles. Surely, those of us who are not practicing pedophiles can be expected to do nice things for youngsters from time to time. That part of her testimony concerned with the ways in which pedophiles typically ingratiate themselves with their victims and their victims' families ought to have been excluded.
With respect to Smith's second assignment of error, I agree that it should be sustained. Evidence of other bad acts is so dangerously prejudicial that the state ought not to be permitted to introduce evidence in its case-in-chief suggesting that the defendant committed the offense inadvertently in order thereby to be permitted to introduce evidence of similar bad acts in order to rebut that suggestion. Had Smith offered evidence tending to establish that his touching of his victim had been inadvertent, then, in my view, the state would have been justified in introducing evidence of similar bad acts in rebuttal.
Because I agree that both assignments of error should be sustained, I join in this court's judgment of reversal. *Page 669